Case 5:21-mj-00181-DUTY Document 10 Filed 03/22/21 Page 1 of 2 Page ID #:25



  1                                                         March 22 2021
  2
                                                                DC
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
      UNITED STATES OF AMERICA,                  )       Case No.:     5:21-MJ-181-DUTY
 11                                              )
                             Plaintiff,          )       ORDER OF DETENTION PENDING
 12                                              )       FURTHER REVOCATION
                     v.                          )       PROCEEDINGS
 13                                              )       (FED. R. CRIM. P. 32.1(a)(6); 18
       Gualberto Gomez                           )       U.S.C. § 3143(a)(1))
 14                                              )
                             Defendant.          )
 15                                              )
 16         The defendant having been arrested in this District pursuant to a warrant
 17 issued by the United States District Court for the _______________ District of
 18 ______________ for alleged violation(s) of the terms and conditions of probation
 19 or supervised release; and
 20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
 21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
 22 A. (X)     The defendant has not met his/her burden of establishing by clear and
 23            convincing evidence that he/she is not likely to flee if released under 18
 24            U.S.C. § 3142(b) or (c). This finding is based on the following:
 25            (X)        information in the Pretrial Services Report and Recommendation
 26            (X)        information in the violation petition and report(s)
 27            ( )        the defendant’s nonobjection to detention at this time
 28            ( )        other:


                                                     1
Case 5:21-mj-00181-DUTY Document 10 Filed 03/22/21 Page 2 of 2 Page ID #:26



  1           and/ or
  2 B. (X)    The defendant has not met his/her burden of establishing by clear
  3 and       convincing evidence that he/she is not likely to pose a danger to the safety
  4           of any other person or the community if released under 18 U.S.C.
  5           § 3142(b) or (c). This finding is based on the following:
  6           (X)   information in the Pretrial Services Report and Recommendation
  7           (X)   information in the violation petition and report(s)
  8           ( )   the defendant’s nonobjection to detention at this time
  9           ( )   other:
 10
 11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
 12 revocation proceedings.
 13
 14 Dated: March 22, 2021                  ____________________ _____________
                                           SHASHI H. KEWALRAMANI
 15                                        UNITED STATES MAGISTRATE JUDGE
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                              2
